In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-04-135 CV

____________________


WYETH, f/k/a AMERICAN HOME PRODUCTS CORPORATION, Appellant


V.


DEBORAH HAYES, Appellee




On Appeal from the 60th District Court
Jefferson County, Texas

Trial Cause No. E-165,374




MEMORANDUM OPINION 
	We have before the Court a "Joint Motion to Reverse and Remand to Trial Court
for Entry of Judgment Effectuating Settlement Agreement."  The appellant, Wyeth, and
the appellee, Deborah Hayes, ask this Court to vacate the judgment of the trial court, and
remand the cause for entry of a take-nothing judgment.  The Court finds the motion
complies with  Tex. R. App. P. 42.1(a)(2).

	It is, therefore, ORDERED that the judgment of the trial court is vacated without
reference to the merits and the cause is remanded to the 60th District Court of Jefferson
County, Texas, for further proceedings in accordance with the parties' settlement
agreement.  Costs are assessed against the party incurring such costs.  The mandate shall
issue immediately in accordance with the agreement of the parties.  Tex. R. App. P.
18.1(c).
	VACATED AND REMANDED.	
								___________________________
								       STEVE McKEITHEN
									    Chief Justice
 

Opinion Delivered December 22, 2005
Before McKeithen, C.J., Kreger and Horton, JJ.